Citation Nr: 0820900	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  98-15 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a headaches 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
January 1977, and from April 1977 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision, which 
denied, in pertinent part,  service connection for a mental 
and/or nervous condition, and service connection for 
headaches.  This decision was issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In October 2007 the Board remanded the issues on appeal for 
additional development, including further examination.  In 
December 2007 the veteran was duly accorded another 
compensation and pension (C&P) psychological examination, and 
in February 2008 he underwent another neurological 
examination.  The reports of these examinations are of 
record.


FINDING OF FACT

The veteran has a current psychiatric disorder and a current 
headaches disorder, but there is no record of any complaints 
of or treatment for a chronic headaches disorder or a 
nervousness/psychiatric disorder during active military 
service or within the year thereafter, and the veteran's 
current headaches and psychiatric disorders are not linked by 
competent probative evidence to the head wound sustained by 
the veteran in January 1978 or any other incident of active 
military service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred, nor 
may it be presumed to have been incurred, during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

2.  A headaches disorder was not incurred, nor may it be 
presumed to have been incurred, during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks service connection for an acquired 
psychiatric disorder and service connection for headaches, 
which he says stem from a head injury that he sustained 
during service.  He reports that in January 1978 he lost 
consciousness after a blow to the head during a fall in a 
shipyard from one deck to another, and says that he sustained 
a concussion.  He adds that he was hospitalized for 
approximately five days, and was relieved from active duty 
for about three weeks thereafter.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Although not otherwise established as incurred in or 
aggravated by service, service connection for psychoses and 
an organic disease of the nervous system may be granted if 
manifested to a degree of 10 percent or more within 1 year 
following service during a period of war or following 
peacetime service on or after January 1, 1947.  38 C.F.R. §§ 
3.307, 3.309(a).




It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) dated in January 1978 
confirm that the veteran was admitted for observation 
pursuant to a head injury with laceration, but there is no 
record of any diagnosis or treatment for a psychiatric 
disorder (including nervousness) or a headaches disorder 
during service.  There is, however, evidence of a current 
psychiatric disorder and a current headaches disorder.  VA 
and private treatment records dating from 1988 show treatment 
for depression, anxiety, and schizoaffective disorder.  C&P 
examination done in July 1996 returned a diagnosis of 
"headaches, no neurological sequelae; and depression, not 
otherwise specified, with anxiety."  November 1996 VA 
hospital discharge report contains the following information: 

Diagnostic Impression:	1. dependent personality 
disorder.  
	2. dysthymic disorder.  
	3. Anxiety mild to moderate.  

Psychological evaluation done in January 1998 for Social 
Security disability determination purposes yielded an axis I 
diagnoses of "major depression with psychotic features / 
generalized anxiety disorder," and an axis III diagnosis of 
"migraine headaches."  

C&P psychiatric examination done in August 1998 returned an 
axis I diagnosis of "mood disorder due to general medical 
condition (headaches) with major depressive like episodes; 
psychosis, NOS; anxiety disorder, NOS."  Axis III diagnosis 
was "tension headaches."  According to the examiner, the 
veteran's "documented evidence of mental illness at least 
since 1988 . . . can [be] attributed to his head injury while 
in service in 1978 which in turn caused severe headaches, 
which in turn affected his work leading to necessitating him 
to leave his job in 1992 and through all that time suffered 
depression and anxiety."  

The evidence also confirms a history since at least 1987 of 
severe headaches, variously diagnosed as migraine headaches, 
tension headaches, occipital headaches, and sinus headaches.  
Private treatment records dated in 1988 inform of "constant 
daily headaches for 18 months these being oxcipital 
headaches;" however, CT scan of the brain done in March 1996 
found no abnormalities.  C&P neurological examination done in 
August 1998 yielded, in pertinent part, the following 
diagnoses:

1.  major depression with psychotic features, 
controlled.
2.  headaches, probably secondary to number one.

According to the August 1998 C&P psychiatric examiner, the 
veteran's mental disorder is secondary to his headaches, 
which are secondary to the in-service head trauma in 1978.  
However, the August 1998 neurological examiner avers that the 
veteran's headaches are secondary to his psychiatric 
disorder.  In order to resolve these conflicting opinions 
and, indeed, to see whether either disorder is related to 
service, the Board in October 2007 ordered that further 
examination be done.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  

In December 2007 the veteran was accorded another C&P 
psychiatric examination.  The examiner reports that the 
claims file was reviewed pursuant to this examination.  
According to the examiner, "there does not appear to be 
sufficient evidence  . . . that [the veteran's] mental 
illness is directly related to his military service, or, more 
specifically, to the head injury he sustained on 1/6/1978."  
He explains as follows:

While a significant head injury or 
concussion can sometimes lead to 
specific changes in personality, 
depression, or psychosis, these changes 
are most typically seen within a short 
timeframe of the injury and the extent 
of these problems is usually somewhat 
proportional to the extent of the injury 
sustained.  While [the veteran], 
himself, reports that he believes he 
suffered a concussion and had a 
significant loss of consciousness, his 
available medical records appear to 
contradict this, noting only a small 
laceration at the time of the accident 
with no apparent loss of consciousness 
or neurological findings at the time.  
Additionally, he did not begin to seek 
treatment for symptoms of mental illness 
for at least 10 years subsequent to this 
injury, and subsequent neuroimaging 
studies have not demonstrated any 
significant structural brain 
abnormalities.  The extent of his mental 
illness, therefore, appears to far 
exceed what one might expect as a result 
of the type of head injury sustained, as 
documented.  As such, while [the 
veteran] does have a serious mental 
illness, in the absence of any 
additional information (e.g., medical 
records from his admission for 
observation following the head injury) 
that might otherwise suggest that the 
injury he sustained were more serious, I 
find it LESS LIKELY THAN NOT (i.e., less 
than a 50 % probability) that the 
veteran's psychiatric disorder was 
incurred as a direct result of his 
military service.  

While the examiner effectively ruled out a direct link 
between the veteran's current psychiatric disorder and active 
military service (including the January 1978 head injury), he 
did aver that "it is at least plausible that chronic 
headaches pain could exacerbate, if not directly cause, 
symptoms of depression."  However, according to a February 
2008 C&P neurological examiner, the veteran's headaches are 
not related to the head injury sustained during active 
military service. 

In short, the record contains no competent probative evidence 
of a direct link between the veteran's current psychiatric 
disorder and the January 1978 head injury or any other 
incident of active military service; and repeated 
neurological examinations (including a CT scan) indicate that 
the veteran's headaches disorder is not linked to service, 
including the January 1978 head injury.  

The veteran nonetheless contends that he sustained a "head 
concussion" during service, which he says resulted in severe 
headaches and a mental condition.  However, the Board notes 
that while he is certainly competent to report as to his in-
service experiences and symptomatology, he is not competent 
to prove a matter requiring medical expertise, such as a 
diagnosis or opinion as to medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, 
while STRs confirm that the veteran sustained an injury to 
his head during service, there is no record of a concussion 
or other neurological abnormality during service, and post-
service tests show no evidence of any current organic brain 
abnormality.  There is also no record of any complaints of or 
treatment for headaches, or for nervousness or any other 
mental health symptoms during service or to any degree within 
the year thereafter.  There is thus no evidence of chronicity 
during service or continuity of symptomatology thereafter.  
See 38 C.F.R. § 3.303(b).  Indeed, the Board notes that 
during the January 1998 psychological evaluation authorized 
by Social Security the veteran declared as follows:

I been like this since 1988.  I had a 
nervous breakdown and I been like this 
ever since. . . . They put me on a 
psycho ward at the [name] hospital last 
[recent time period].  It runs in the 
family.  My whole family has mental 
problems.  I have headaches so bad I 
can't stand it.

According to the psychologist, the veteran reported his 
problems as having started about 1988.  He added that the 
veteran stated that he was having a lot of trouble at work 
and that this may have exacerbated his problem.  In wrapping 
up his report the psychologist averred as follows:

. . . this family history is absolutely 
remarkable for the depth and breadth of 
mental illness found within it.  
Apparently no family member in his 
immediate family has escaped serious 
mental illness.  

The veteran's and the psychologist's statements are obviously 
highly probative evidence against the veteran's claim of 
incurrence during service of his current psychiatric 
disorder.

Moreover, the VA examination report of December 2007 is 
entitled to great probative value as it was based on a mental 
status examination of the veteran, a review of the claims 
folder, and as the examiner provided a detailed rationale for 
the opinion.  It is noted that the August 1998 examiner 
stated that the current mood disorder was due to headaches 
and then stated, "[t]his veteran appears to have documented 
evidence of mental illness at least since 1988 which can been 
[sic] attributed to his head injury while in service in 
1978."  The headaches, however, are not related to service.  
In addition, the examiner in December 2007 stated that while 
a significant head injury or concussion can lead to 
psychiatric illness, these changes are most typically seen 
within a short time of the injury.  While the veteran 
reported that he suffered a concussion and a significant loss 
of consciousness, there was no indication of this in the 
medical records which showed only a small laceration.  In 
addition, he did not seek treatment for at least 10 years 
after the injury and neuroimaging studies have not shown any 
significant structural brain abnormalities.  The extent of 
his mental illness appears to far exceed what one might 
expect as a result of the type of documented head injury 
received.  Accordingly, the December 2007 examiner found it 
"LESS LIKELY THAN NOT" that the veteran's psychiatric 
disability was incurred in service.  The Board finds this, 
and the statements made during the course of the SSA 
evaluation, highly probative evidence against the claim.  

In sum, there is no evidence of a concussion during service, 
and no record of any complaints of or treatment for headaches 
or a psychiatric disorder.  Indeed, the record contains 
highly probative competent medical evidence which indicates 
that neither the veteran's headaches nor psychiatric 
disorders are related to any incident of active military 
service.  The veteran's frank and disinterested disclosures 
during a January 1998 psychological examination of a family 
history of mental illness and of headaches and mental 
problems since in or around 1988 are also highly probative 
evidence against his claim.  As the weight of the probative 
evidence is against the claims, service connection for a 
headaches disorder and an acquired psychiatric disorder must 
be denied.  38 C.F.R. § 3.303; see also Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required).  

The Board notes the August 1998 axis I diagnosis of 
"psychosis, not otherwise specified," but service 
connection under the presumptive provisions is not warranted 
since the record contains no probative medical evidence of 
psychoses manifested to a degree of at least 10 percent 
within 1 year following service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).

Reasonable doubt has been considered in this matter (see 
38 C.F.R. § 3.102); however, the probative evidence against 
the veteran's claims outweighs his allegation of a nexus 
between his current psychiatric and headaches disorders and 
active military service.  The record thus does not contain an 
approximate balance of negative and positive evidence on the 
merits for a finding in the veteran's favor.  See Caluza v. 
Brown, 7 Vet. App. 498, 508-509 (1995) (holding that the 
benefit-of-the-doubt rule is applicable only when the 
evidence is in equipoise). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice 
which informs the claimant of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 

In letters dated in June 2003 and October 2007, the veteran 
was apprised of the information and evidence necessary to 
establish his claims for service connection; of the evidence 
that VA would seek to provide; and of the information and 
evidence that he was expected to provide.  He was also 
informed of how VA determines disability ratings and 
effective dates.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F.3d at 889. 

Although the notice letters were provided after the August 
1997 rating decision, the issues were readjudicated and a 
supplemental statement of the case was issued in February 
2008.  Accordingly, the veteran had actual knowledge based on 
the notice letters that were provided what criteria needed to 
be met for a grant of service connection prior to 
readjudication of the case and transfer to the Board.  
Moreover, based on the additional notice that was provided to 
the veteran in the statement of the case (SOC) and 
supplemental statements of the case (SSOC), a reasonable 
person would be expected to understand based on the VCAA 
notices and the SOC/SSOCs what criteria needed to be met.  
Accordingly, any presumption of prejudice is rebutted in this 
case.

Regarding the duty to assist, STRs, VA, and private treatment 
records have been obtained and made a part of the record.  In 
addition, the veteran has been accorded numerous C&P 
examinations; the reports of which are of record.  He also 
testified at a Travel Board hearing; the transcript of which 
is of record.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  The Board is thus 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a headaches disorder is denied.

Service connection for an acquired psychiatric disorder is 
denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


